Dear Mayor Goldsby:
We are in receipt of your request for an Attorney General's Opinion concerning an ordinance passed by the Amite City Council, which addresses notification for special meetings of the Amite City Council. Specifically, you ask whether Amite City Council Ordinance No. 3 _1998, which provides for notification of special meetings of the city council to be mailed seventy-two (72) hours before the meeting (save extraordinary emergencies), conflicts with LA R.S. 42:7(b)(i), which provides for written public notice of special meetings be given twenty-four (24) hours before the meeting.
In addressing your inquiry, LA R.S. 33:361 states, in pertinent part:
    A municipality shall be vested with all powers, rights, privileges, immunities, authorities, and duties heretofore possessed in accordance with all constitutional and statutory provisions with respect thereto.  A municipality is further authorized to exercise any power and perform any function necessary, requisite, or proper for the management of its affairs not denied by law.
  Under the authority granted by this statute, a municipality such as the Town of Amite may pass ordinances that it feels necessary for the management of its affairs, as long as such an exercise of power is not denied by another statute.   As you mentioned in your request, your concern is centered on LA R.S. 42:7
(b)(i), a statute that specifically states:
    All public bodies, except the legislature and its committees and subcommittees, shall give written public notice of any regular, special, or rescheduled meeting no later than twenty-four hours before the meeting.
  The wording of LA R.S. 42:7 (b)(i) specifically states that the notification be given "no latter than twenty-four hours before the meeting."  Therefore, it is statutorily permissible to mandate that such notice be given sooner than the minimum requirement set forth in LA R.S. 42:7 (b)(i).  The time period of seventy-two (72) hours as proposed by Ordinance No. 3 _ 1998 would therefore be acceptable as it meets the statutory minimum requirement.
  Therefore, it is the opinion of this office that if the Amite City Council is of the opinion that Ordinance No. 3 _ 1998 is necessary for the proper management of the municipality, LA R.S. 42:7 (b)(i) does not prevent said ordinance from extending the notice time requirement.  As such, the ordinance is valid and enforceable.
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Yours very truly,
                      RICHARD P. IEYOUB Attorney General
                      BY: __________________________ ANDREW D. BENTON Assistant Attorney General